DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of  Group II (claims 2-9 and 11-16) in the reply filed on March 24, 2022 is acknowledged.
Claims 1, 10, and 17-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	Two references on the IDS filed on March 25, 2020 have been lined through and not considered because the copy required by 37 CFR 1.98(a)(2) was not provided.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
5.	The drawings filed on November 16, 2018 are acceptable. 

Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 15. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
7.	Claim 16 is objected to because a word appears to be missing after “resultant” at the end of option (i).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for two reasons. First, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein the circular DNA includes a replication origin sequence” in the last clause in step (1), and the claim also recites the parenthetical recitation “origin of chromosome (oriC),” which is the narrower statement of the range/limitation. In other words, “a replication of origin sequence” is broad and encompasses a genus of different replication origin sequences, whereas oriC is a particular replication origin sequence. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 2 is also indefinite because the requirements of the term “enzyme group” are not clear. In particular, it is unclear whether “group” refers to a class of enzymes, of which just one enzyme may be used, or of the term requires a combination of enzymes. The specification does not clarify the issue because it indicates that a group can include just one enzyme (see, e.g., para. 58), but then describes functions (e.g., separation of two sister circular DNAs or replication of circular DNA) that cannot be performed using just one enzyme. As a result, the metes and bounds of claim 2 are unclear. To address the issue, amending claim 2 to incorporate the subject matter of claims 6-9 is suggested.
Claims 3-9 and 11-16 are also indefinite since they depend from claim 2 and do not correct its indefiniteness issues.
Claim 9 is further indefinite because its requirements are unclear. This claim is missing a conjunction (“and” or “or”) at end of the penultimate clause. As a result, it is not clear whether the claim requires all of the recited additional limitations concerning the different enzyme groups or if just one requirement (e.g., for the enzyme having DNA primase activity to be DnaG primase) is required.

Prior Art
9.	The claims under examination have not been rejected with prior art because there is no teaching or suggestion to form the reaction mixture recited in independent claim 2 and then conduct thermal cycling as recited in step (2) of that claim. Su’etsugu et al. (US 2020/0115727 A1; IDS reference) discloses such a method (see, e.g., paras. 136-146, 159-179, and 181), but this reference does not qualify as prior art. The closest prior art is that of Hiasa et al. (Journal of Biological Chemistry 1994; 269: 2093-2099), which discloses isothermal incubation in the “DNA Replication Assays” section on page 2094 and contains nothing that would suggest the thermal cycling required by claim 2. The remainder of the prior art does not remedy this deficiency. 

Conclusion
10.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637